Citation Nr: 1003210	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-06 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for dysthymic 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to June 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Oakland, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appellant testified at a hearing before the undersigned 
Board member in August 2008.  A transcript of the hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the claim.

In this case, the Veteran contends that his current dysthymic 
disorder has worsened in severity since the time of his most 
recent VA examination.  Specifically, he reported depression, 
suicidal thoughts, being fired for sexual harassment in 2007, 
and an inability to work due to difficulty getting along with 
others.  He also reported being hospitalized in 2007 for 
suicidal ideation and that he had not worked in one year.  He 
stated that he only feels safe in the psychiatric ward, when 
with his psychiatrist, or at church.  

At the time of the January 2004 VA examination, the examiner 
noted the Veteran's history of intermittent suicidal ideation 
and diagnosed overall moderate symptoms of dysthymic disorder 
and moderate impairment, with a GAF score of 50.  In March 
2004, the Veteran's vocational rehabilitation counselor 
submitted a memorandum indicating that the Veteran's symptoms 
related to dysthymic disorder had worsened as to preclude any 
expectation of success in vocational rehabilitation services.  
The counselor opined that the Veteran's service connected 
disabilities, combined with learning disabilities, made a 
return to competitive employment unrealistic.  July 2004 VA 
outpatient records indicate that the Veteran was fired from 
his job at the IRS for inappropriate behavior and comments.  
The records noted that the Veteran was anxious, not well 
groomed, and had a restricted mood.  August 2004 VA 
outpatient records show treatment for complaints of suicidal 
ideation.  In December 2004, the Veteran was referred to Dr. 
J.P.M. for a psychological evaluation.  The examiner 
diagnosed major depression with a sexual obsession, as well 
as personality disorder.  The examiner assigned a GAF score 
of 50 and noted the Veteran's inability to hold a job and 
difficulty adjusting to a non-military lifestyle.  In 
September 2007, the Veteran was admitted to the Fresno, 
California VA Medical Center (VAMC) for treatment for 
suicidal ideation.  The record shows that several days prior, 
the Veteran was fired from his job at a shingles 
manufacturing company after being accused of sexual 
harassment.  Subsequently, the Veteran became depressed and 
stopped taking his medications and later contemplated suicide 
by overdose.  Afterward, he was admitted for treatment at the 
Fresno VAMC, where he remained for two days.  On admittance, 
the examiner noted that the Veteran represented a high risk 
for suicidal acting out due to prior attempts and lack of 
support system.  The examiner noted that the Veteran's affect 
was irritable; mood was depressed, insight was fair and 
judgment poor, and assigned a GAF score of 35.  During the 
course of treatment, the Veteran's GAF scores ranged from 35 
to 60.  

Additionally, the Board acknowledges that the Veteran has 
asserted a claim of unemployability due to service connected 
dysthymic disorder.  As discussed above, the Veteran's 
vocational rehabilitation counselor opined, in essence, that 
the Veteran was unemployable (in part) due to his service 
connected dysthymic disorder.  In an August 2008 Board 
hearing, the Veteran testified that he had not worked since 
losing his job in 2007, had not attempted to work since that 
time, and did not think he would be able to work again due to 
his depression.  In this regard, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that, once a Veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, VA must consider 
entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  The Board notes that although 
the issue of TDIU has not been certified on appeal, the Board 
does have jurisdiction to decide the claim.  In this regard, 
the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  The Court essentially stated that a request for 
total disability rating, whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability as part of a claim for 
increased compensation.  Id. at 453-54.  

Accordingly, the Board concludes that it does have 
jurisdiction over the issue of the Veteran's entitlement to 
TDIU, and that issue has been added, as listed above.  See 
also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a 
separate, formal claim is not required in cases where an 
informal claim for TDIU has been reasonably raised); see also 
VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the 
concept of when an informal claim for TDIU has been 
submitted).  As such, the issue is properly before the Board 
and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's service-connected disability 
or disabilities do not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court 
stressed that VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, at 297, citing 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  An 
examination is warranted in this regard.

The Board notes that the Veteran's most recent VA examination 
(January 2004) and psychological examination report by Dr. 
J.P.M (December 2004) are now over five years old and do not 
contemplate the Veteran's additional treatment through 2007 
or his recent contentions regarding the current severity of 
his symptomatology.  As such, VA is required to afford the 
Veteran a contemporaneous VA examination to assess the 
current nature, extent, and severity of his dysthymic 
disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The 
Board notes that the most recent treatment records associated 
with the claims file indicate that the Veteran's symptoms 
related to dysthymic disorder may have worsened.  Thus, a new 
VA medical examination is necessary in order to determine the 
Veteran's complete disability picture. 

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is 
required to discuss its reasons and bases for assigning a 
particular disability rating with reference to the criteria 
contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence or 
absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

As the case must be remanded for a new examination, the 
Veteran's most recent and relevant (if any) VA treatment 
records should also be obtained and associated with the 
claims file.

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED for the 
following action:

1.  Obtain a complete copy of the 
Veteran's treatment records, from the 
Fresno, California VAMC, for dysthymic 
disorder since September 2007.  

2.  Thereafter, schedule the Veteran for 
a VA psychiatric examination to determine 
the extent and severity of his dysthymic 
disorder.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed.

Following examination of the Veteran, the 
examiner should identify what symptoms, 
if any, the Veteran currently manifests 
that are attributable to his service-
connected dysthymic disorder.  The 
examiner must conduct a detailed mental 
status examination.  The examiner must 
also discuss the effect, if any, of the 
Veteran's dysthymic disorder on his 
social and industrial adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the Veteran's dysthymic disorder 
consistent with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM- IV) and explain the 
significance of the score.

The examiner should comment on the effect 
of the Veteran's service-connected 
disability (dysthymic disorder) on his 
ability to engage in any type of full-
time employment and whether, in the 
examiner's opinion, the service-connected 
disability alone is of such severity to 
result in unemployability.
The examiner should explain the rationale 
for any opinion given regarding the 
effect of the Veteran's service-connected 
condition on his ability to obtain or 
maintain employment, to include 
discussion of obstacles and challenges he 
might face. The examiner should note that 
consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities. The 
question is whether the Veteran is 
capable of performing the physical and 
mental acts required by employment, not 
whether the Veteran can find employment.

A complete rationale for all opinions 
should be provided.  The examination 
report should include a detailed account 
of all psychiatric pathology found to be 
present.  
        
3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures.

4.  Following the above, the AMC/RO 
should readjudicate the Veteran's claims 
for a rating in excess of 30 percent for 
dysthymic disorder and TDIU.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


